MEMORANDUM **
Raul Perez-Verduzco, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and review de novo claims of due process violations in immigration proceedings, Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Perez-Verduzco’s motion to reopen because it was untimely filed more than eight years after the BIA’s order dismissing his appeal from the immigration judge’s decision. See 8 C.F.R. § 1003.2(c)(2) (motions to reopen generally must be filed no later than 90 days after the final administrative decision).
Perez-Verduzco’s contention that the BIA violated due process by denying his motion to reopen therefore fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
We lack jurisdiction to review the BIA’s February 16, 1996 order because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
Perez-Verduzco’s remaining contentions lack merit.
Perez-Verduzco’s October 2, 2008 “Motion for Stay of Proceedings” is denied.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.